Response to Amendment
This action is responsive to applicant’s amendment and remarks received on 10/29/2020.  Claims 1-4, 7-15 and 19-20 have been presented for examination.  Claim 5 has been canceled.  Claims 1-4, 7-15 and 19-20 have been examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-12, 15, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner (Pub. No.: 2015/0339871 A1) in view of Ahearn (Pub. No.: 2014/0049364 A1) and Faith (Pub. No.: 2011/0187505 A1).
1) In regard to claim 1, Wagner discloses the claimed soft badge-in system comprising:
a local entry device (fig. 8: 114) configured to wirelessly transmit an advertisement including a local entry device identifier (¶0037-¶0038);

a computer-based server (fig. 8: 108) configured to receive a wireless identifier signal from the mobile device upon detection of the advertisement by the mobile device and indicative of a desire for entry (¶0039-¶0040).
Wagner does not explicitly disclose an event database configured to receive a signal from the computer-based server indicative of entry status of the human, and the computer-based server is configured to transmit a wireless permission signal to the mobile device indicative of entry permission status, and the mobile device is configured to accordingly notify the human.
However, Ahearn discloses it has been known for an access control system (fig. 1: 100) to have an event database (fig. 1: 111) configured to receive a signal from a computer-based server indicative of entry status of a human (Ahearn ¶0010).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to allow the system of Wagner to store in a database a logged entry of a user into an area, as taught by Ahearn.
One skilled in the art would be motivated to modify Wagner as described above in order to allow users access to areas to be logged, thereby, allowing a system administrator to review as needed access logs to monitor who has entered a secured area.
 
Furthermore, Faith discloses an access system computer-based server may be configured to transmit a wireless permission signal to a mobile device indicative of 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to allow the system of Wagner to transmit an entry status permission signal to a mobile device, as taught by Faith.
One skilled in the art would be motivated to modify Wagner as described above in order to provide visual indication to a user the authentication results determined by the server.

2) In regard to claim 2 (dependent on claim 1), Wagner, Ahearn and Faith further disclose the  soft badge-in system set forth in claim 1, wherein the local entry device is proximate to an entry point (Wagner fig. 8: 706).

3) In regard to claim 3 (dependent on claim 2), Wagner, Ahearn and Faith further disclose the soft badge-in system set forth in claim 2, wherein the advertisement is an entry advertisement (Wagner ¶0038-¶0041).

4) In regard to claim 4 (dependent on claim 3), Wagner, Ahearn and Faith further disclose the badge-in system set forth in claim 3, wherein the computer-based server is configured to implement an access control system that is at least in-part software-based (Wagner ¶0062-¶0063).



6) In regard to claim 8 (dependent on claim 1), Wagner, Ahearn and Faith further disclose the soft badge-in system set forth in claim 1 wherein the mobile device includes a user screen configured to visually indicate the entry permission status to the human (Faith fig. 5 and ¶0031).

7) In regard to claim 9 (dependent on claim 1), Wagner, Ahearn and Faith further disclose the soft badge-in system set forth in claim 1 wherein the mobile device is a cellular phone (Faith ¶0038) configured to produce an audible signal indicative of entry acceptance associated with the permission signal (Official notice is taken that both the concept and advantage of providing an audible notification is known in the art, in order to provide an indication in a situation where a visual cue would not be noticed).

8) In regard to claim 10 (dependent on claim 2), Wagner, Ahearn and Faith further disclose the soft badge-in system set forth in claim 2, wherein the local entry device includes a Bluetooth device configured to transmit the local entry device identifier to the mobile device as part of the advertisement (Wagner ¶0016).



10) In regard to claim 12 (dependent on claim 10), Wagner, Ahearn and Faith further disclose the soft badge-in system set forth in claim 10, wherein the wireless identifier signal is indicative of the local entry device identifier and a mobile device identifier (Ahearn ¶0034).

11) In regard to claim 15, claim 15 is rejected and analyzed with respect to claim 1 and the references applied. 

12) In regard to claim 19 (dependent on claim 15), Wagner, Ahearn and Faith further disclose the method set forth in claim 15, further comprising:
checking an access policy by the computer-based server to determine access permission (Ahearn ¶0010 and ¶0034).

13) In regard to claim 20 (dependent on claim 15), Wagner, Ahearn and Faith further disclose the method set forth in claim 15, further comprising:
tracking the mobile device upon granting access permission and to determine exit status (Official notice is taken that both the concept and advantage is known in the art for tracking a mobile device to determine exit status, in order to determine when a user has left an area).

Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wagner (Pub. No.: 2015/0339871 A1) in view of Ahearn (Pub. No.: 2014/0049364 A1) and Davis (Pub. No.: 2017/0103647 A1).
1) In regard to claim 13, Wagner discloses the claimed soft badge-in system comprising:
a local entry device (fig. 8: 114) configured to wirelessly transmit an advertisement including a local entry device identifier (¶0037-¶0038);
a mobile device (fig. 8: 117) carried by a human (fig. 8: 116) and configured to receive the advertisement (¶0038); and
a computer-based server (fig. 8: 108) configured to receive a wireless identifier signal from the mobile device upon detection of the advertisement by the mobile device and indicative of a desire for entry (¶0039-¶0040).
Wagner does not explicitly disclose an event database configured to receive a signal from the computer-based server indicative of entry status of the human, and a hard badge carried by the human, and wherein the local entry device is configured to read the hard badge and provide access permission.
However, Ahearn discloses it has been known for an access control system (fig. 1: 100) to have an event database (fig. 1: 111) configured to receive a signal from a computer-based server indicative of entry status of a human (Ahearn ¶0010).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to allow the system of Wagner to store in a database a logged entry of a user into an area, as taught by Ahearn.


Furthermore, Davis discloses it has been known for an access system to include a soft badge and a hard badge carried by the human, and wherein the local entry device is configured to read the hard badge and provide access permission (figs. 4, 7, and 11 and ¶0062, ¶0083 and ¶0101).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to allow the system of Wagner to allow access with a mobile device or hard badge, as taught by Davis.
One skilled in the art would be motivated to modify Wagner as described above in order to provide a back-up key to the user in the case the user forgets one or the other.
 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wagner (Pub. No.: 2015/0339871 A1) in view of Ahearn (Pub. No.: 2014/0049364 A1), Rose (Pub. No.: 2012/0221695 A1) and Sharma (Pub. No.: 2014/0280758 A1).
1) In regard to claim 14, Wagner discloses the claimed soft badge-in system comprising:
a local entry device (fig. 8: 114) configured to wirelessly transmit an advertisement including a local entry device identifier (¶0037-¶0038);

a computer-based server (fig. 8: 108) configured to receive a wireless identifier signal from the mobile device upon detection of the advertisement by the mobile device and indicative of a desire for entry (¶0039-¶0040).
Wagner does not explicitly disclose an event database configured to receive a signal from the computer-based server indicative of entry status of the human, and the mobile device includes a satellite navigation receiver device for tracking the mobile device at least after entry and to determine exit status.
However, Ahearn discloses it has been known for an access control system (fig. 1: 100) to have an event database (fig. 1: 111) configured to receive a signal from a computer-based server indicative of entry status of a human (Ahearn ¶0010).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to allow the system of Wagner to store in a database a logged entry of a user into an area, as taught by Ahearn.
One skilled in the art would be motivated to modify Wagner as described above in order to allow users access to areas to be logged, thereby, allowing a system administrator to review as needed access logs to monitor who has entered a secured area.

Furthermore, Rose discloses it has been known for an access system mobile device to track a mobile device at least after entry and to determine exit status (¶0018 and ¶0023).

One skilled in the art would be motivated to modify Wagner as described above in order to determine when a user has exited the facility.

In addition, Sharma discloses it has been known for a system to track a mobile device within a facility using a satellite navigation receiver device for tracking the mobile device (¶0026-¶0028).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to allow the system of Wagner to track the mobile device with a satellite navigation receiver, as taught by Sharma.
One skilled in the art would be motivated to modify Wagner as described above in order to monitor the user while they are in a particular zone.
 
Response to Arguments
Applicant's arguments filed on 10/29/2020 have been fully considered but they are not persuasive. 
As to claim 1, on pages 7 of applicant’s response, applicant argues:
	
“On page 4, the Office admits: “Wagner does not explicitly disclose an event database configured to receive a signal from the computer-based server indicative of entry status of the human, and the computer-based server is configured to transmit a wireless permission signal to the mobile device indicative of entry permission status, and the mobile device is configured to accordingly notify the human.” The Office further contends Ahearn does. Specifically, the Office states: “Ahearn discloses it has been known for an access control system (fig. 1 : 100) to have an event database (fig. 1 : 111) configured to receive a signal from a computer-based server indicative of entry status of a human (Ahearn para. 0010).

In fact, Ahearn clearly fails to disclose “an event database configured to receive a signal from the computer-based server indicative of entry status of the human.” More specifically, Ahearn does not disclose ‘entry status of the human.’”

The examiner respectfully disagrees with applicant’s argument, because Ahearn ¶0010 discloses the database may be an access control system database which stores audit history information. Hence, it is clear to one of ordinary skill in the art an access control system which stores audit history information contains information of the entry status of a user. Thus, applicant arguments are not persuasive and the rejection is maintained.

As to claim 15, on page 8 of applicant’s response, applicant argues:
	
“Claim 15 recites in-part: “downloading the access permission status to an event database by the computer-based server.”
See argument presented for claim 1. Ahearn does not disclose access permission status downloaded to an event database.”

The examiner respectfully disagrees with applicant’s argument, because Ahearn ¶0010 discloses the database may be an access control system database which stores audit history information. Hence, it is clear to one of ordinary skill in the art an access control system which stores audit history information contains information of the entry 

As to claim 13, on page 8 of Applicant’s Response, Applicant argues:
	
“Claim 13 recites in-part: “an event database configured to receive a signal from the computer-based server indicative of entry status of the human.”
On page 8, the Office admits: “Wagner does not explicitly disclose an event database configured to receive a signal from the computer-based server indicative of entry status of the human.” The Office further contends Ahearn does. Specifically, the Office states: “Ahearn discloses it has been known for an access control system (fig. 1 : 100) to have an event database (fig. 1 : 111) configured to receive a signal from a computer-based server indicative of entry status of a human (Ahearn para. 0010).
In fact, Ahearn clearly fails to disclose “an event database configured to receive a signal from the computer-based server indicative of entry status of the human.” More specifically, Ahearn does not disclose ‘entry status of the human.’”

The Examiner respectfully disagrees with Applicant’s argument, because Ahearn ¶0010 discloses the database may be an access control system database which stores audit history information. Hence, it is clear to one of ordinary skill in the art an access control system which stores audit history information contains information of the entry status of a user. Thus, applicant arguments are not persuasive and the rejection is maintained.

As to claim 14, on page 9 of Applicant’s Response, Applicant argues:
	
“Claim 14 recites in-part: “an event database configured to receive a signal from the computer-based server indicative of entry status of the human.”
On page 10, the Office admits: “Wagner does not explicitly disclose an event database configured to receive a signal from the computer-based server indicative of entry status of the human.” The Office further contends Ahearn does. Specifically, the Office states: “Ahearn discloses it has been known for an access control system (fig. 1 : 100) to have an event database (fig. 1 : 111) configured to receive a signal from a computer-based server indicative of entry status of a human (Ahearn para. 0010).
In fact, Ahearn clearly fails to disclose “an event database configured to receive a signal from the computer-based server indicative of entry status of the human.” More specifically, Ahearn does not disclose ‘entry status of the human.’”

The Examiner respectfully disagrees with Applicant’s argument, because Ahearn ¶0010 discloses the database may be an access control system database which stores audit history information. Hence, it is clear to one of ordinary skill in the art an access control system which stores audit history information contains information of the entry status of a user. Thus, applicant arguments are not persuasive and the rejection is maintained.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS J KING whose telephone number is (571)270-5160.  The examiner can normally be reached on Mon-Fri 6:00 - 2:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/CURTIS J KING/Primary Examiner, Art Unit 2684